PER CURIAM.
The one claim of error in this appeal is that in final argument to the jury ap-pellee’s counsel consistently and persistently referred to extraneous issues, irrelevant evidence, and erroneous views of the law in an effort to improperly influence the jury, thus preventing a fair and impartial trial.
No objection was made to any of counsel's allegedly improper remarks, and in its charge to the jury the trial court admittedly corrected such misstatements as counsel may have made.1 A careful review of the transcript discloses no error of law justifying reversal.
Affirmed.

. See Taylor v. James, D.C.Mun.App., 85 A.2d 62 (1951).